To Her Majesty’s Cabinet:

I have the honor to reply, in response to your note of yesterday requesting the opinion of the Justices of the Supreme Court as to “ whether or not it is a requisite qualification for an elector to vote at the election proclaimed for the 4th proximo, that he shall have paid his taxes, either personal or property, for the year 1892
*602That I have consulted my Associates and we are of the opinion that the elector must pay his personal taxes to enable him to vote at the election for Nobles on the 4th October, 1892, as personal taxes for the year 1892 were due and payable by law on the 1st day of July, 1892. We have already given an opinion to the Legislature that it is not essential, to qualify such an elector, that he shall have paid his property tax for 1892.
Respectfully submitted,
A. F. Judd,

Chief Justice Supreme Court.